COURT OF APPEALS
                                         SECOND
DISTRICT OF TEXAS
                                                      FORT
WORTH
 
 
                                           NO.
2-08-302-CV
 
 
ERA INVESTMENTS, L.L.C.                                                   APPELLANT
 
                                                      V.
 
WANDA SIPILOVIC AND                                                        APPELLEES
AMERICA=S
MARKET, INC.
                                                  ------------
 
              FROM
THE 96TH DISTRICT COURT OF TARRANT COUNTY
 
                                                  ------------
 
                   MEMORANDUM
OPINION[1] AND
JUDGMENT
 
                                                  ------------




We have considered the AJoint Motion to Set Aside Judgment and Remand Pursuant to Settlement@ filed by appellant and appellees. 
It is the court=s opinion
that the motion should be granted. 
Accordingly, without regard to the merits, we vacate the trial court=s judgment and remand the case to the trial court for rendition of a
judgment in accordance with the parties= settlement agreement.  See Tex.
R. App. P. 42.1(a)(2)(B); Innovative Office Sys., Inc. v. Johnson, 911
S.W.2d 387, 388 (Tex. 1995).
Appellant ERA Investments,
L.L.C., and Appellees Wanda Sipilovic and America=s Market, Inc. shall each pay half of the costs of this appeal, for
which let execution issue.  See
Tex. R. App. P. 43.4.
 
PER CURIAM
 
PANEL: 
HOLMAN, GARDNER, and WALKER, JJ.
DELIVERED: 
November 13, 2008




[1]See Tex.
R. App. P. 47.4.